DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 3 and 5 recite a mathematical formula receiving an input signal x, and performing weighting and summing operations to derive an output. This judicial exception is not integrated into a practical application because the recitation of a processor for obtaining the output from the input signal using the formula amounts to simply implementing the abstract idea on a computer/processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor is recited as a generic element that performs routine and conventional computer functions, such as performing repeated calculations on a stream of input signals (i.e. see MPEP § 2106.05(d)II.ii.  With respect to claims 4 and 6, the recitation of an additional processor that performs a filtering-type operation to provide the input signal used in the equation of claims 3 and 5 is considered to be a data gathering operation that performs conventional filtering operation to prepare the data for subsequent processing, and thus also is not considered to amount to significantly more than the judicial exception.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. U.S. Patent App. Pub. No. 2018/0269988 disclose use of Volterra series expansion including linear and non linear terms, where interference is accounted for using only the linear term and second order term, as indicated in the equation shown in paragraph [0040].
Chen et al. U.S. Patent App. Pub. No. 2016/0212003 disclose signal reception of optical signals where beat interference is compensated.
Agazzi U.S. Patent App. Pub. No. 2002/0060827 disclose a system to identify nonlinearities in optical communication channels employing a second order Volterra Kernel FIR.
Agarossi et al. U.S. Patent No. 6,600,794 disclose a MLSE that uses a Volterra canceller which has a simplified structure of a Volterra equalizer, and removes nonlinear distortion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/30/2021